DETAILED ACTION
Response to Amendment
This office action is in response to communication received on 02/08/2022. The response presented amendment to claims 1, 4, 9, 15 and 19; and cancelled claims 2-3 and 16 is hereby acknowledged.
Response to Arguments
Applicant’s arguments, see pages 9-10, filed 02/08/2022, the applicant included the indicated allowable subject matter in to claims 1 and 15; and amended objected dependent claims 9, 15 and 19 into an independent form incorporating the subject matters of claim 1 and 15 have been fully considered and persuasive.  
Allowable Subject Matter
Claims 1, 4-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The most relevant prior art of record includes US 20170355234 A1, US 6321180 B1, and  US 20140278040 A1. 
US 20170355234 A1 discloses a method for determining a wheel load acting on a tire of a vehicle, comprising: a) determining a footprint of the tire, b) receiving tire information that at least one of identifies a type of the tire and characterizes physical properties of the tire, c) receiving tire operation conditions based on a measurement, d) selecting one of a plurality of predetermined calculation models based on the received tire information, wherein each of the predetermined calculation models defines the wheel load as a function of the footprint and tire operation conditions for at least one of respective tire type and respective physical properties of the tire, e) calculating the wheel load based on the determined footprint and the received tire operation conditions using the selected calculation model.

US 20140278040 A1 discloses a dynamic load estimation system for estimating a vehicle load comprising: at least one tire supporting a vehicle; acceleration sensor means for determining a vehicle lateral acceleration and a vehicle longitudinal acceleration; roll angle calculating means for determining a vehicle roll angle; roll rate calculating means for determining a vehicle roll rate; static normal load calculation means for calculating a measured static normal load; and dynamic tire load estimation means for calculating an estimated dynamic load on the tire from the measured static normal load, the vehicle roll angle, the vehicle roll rate, the vehicle lateral acceleration and the vehicle longitudinal acceleration.
With respect to claim 1, the references separately or in combination do not appear to teach the event detection module receives as an input at least one of a steering wheel angle, a yaw rate, a gas pedal position and a brake pedal position; a filtering module analyzes the event detection module input to determine if at least one of a cornering event, an acceleration event and a braking event is taking place; and whereby when at least one of a cornering event, an acceleration event and a braking event is taking place, the filtering module excludes selection of measurements of the length of the footprint centerline.
With respect to claim 9, the references separately or in combination do not appear to teach a reference footprint generator to determine the reference footprint value for input into the 
With respect to claim 15, the references separately or in combination do not appear to teach determining the footprint centerline length during straight-line driving conditions includes: selecting measurements of the footprint centerline length during straight-line driving conditions with an event detection module; inputting at least one of a steering wheel angle, a yaw rate, a gas pedal position and a brake pedal position into the event detection module; analyzing the event detection module input with a filtering module to determine if at least one of a cornering event, an acceleration event and a braking event is taking place; and excluding selection of measurements of the length of the footprint centerline with the filtering module when at least one of a cornering event, an acceleration event and a braking event is taking place.
With respect to claim 19, the references separately or in combination do not appear to teach determining a reference footprint value includes determining the reference footprint value with a reference footprint generator, the reference footprint generator including: an unladen state identifier to determine if the vehicle is unladen, the unladen state identifier receiving as an input at least one of an engagement of seat belts, a level of fluid in a fuel tank and whether a trailer is being hauled; and at least one of a vehicle mileage input and a driving/route severity estimator input to -7-determine an expected change in tire wear, the driving/route severity estimator input including at least one of a vehicle lateral acceleration and a vehicle longitudinal acceleration, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/GEDEON M KIDANU/Examiner, Art Unit 2861       

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861